Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's amendment
2. An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Applicant’s Attorney Yue Xu (Reg. 57967) on 2/17/2021.

3. Please amend the claims as following:
1. (Currently amended) A power supply system for a diesel multiple-unit train, comprising: a diesel power pack; a traction inverter connected to a traction motor; an auxiliary inverter connected to a train load; a direct current chopper; and a supercapacitor, wherein the diesel power pack Is configured to output variable-voltage direct current power, the direct current chopper is configured to step down the variable-voltage direct current power and charge the supercapacitor 
a first-voltage second-voltage  wherein the first voltage is higher than the second voltage, and the supercapacitor is connected to the traction inverter and the train load , wherein power flows bi-directionally between the supercapacitor and the traction inverter, the supercapacitor is connected in a main circuit consisting of the diesel power pack, the direct current chopper, the traction inverter connected to the tractor motor, and the auxiliary inverter connected to the is controlled to open or close based on whether there is an overcurrent signal detected.

3( currently amended) The power supply system for the diesel multiple-unit train according to the claim 1, wherein a filter is connected between the auxiliary inverter and the train load.


Allowable Subject Matter
3. 	Claims 1-4,7-8 are allowed.
	The following is an examiner’s statement of reasons for allowance:
With regard to claim 1, the prior art of record ( e.g., Li (Cn203580676a), Rambach (US20090176417A1), Kono ( US 20150214761) , Goto ( US 7855902) Honda ( US 5596465)) ) teaches a power supply system for a diesel multiple-unit train, comprising: a diesel power pack ( 2, Fig. 2 of Li); a traction inverter ( e.g., 9, 7, Fig. 2, 3 of Li) connected to a traction motor ( 10, Fig. 2, 3 of Li); an auxiliary inverter ( 302, Fig. 1of  kono, ) connected to a train load ( e.g., 301, Fig. 1 of Kono); a direct current chopper( e.g., 8, Fig. 2, 3) ; and a supercapacitor ( e.g., 3, Fig. 2, 3 of Li, see [0028] 3 connected to a supercapacitor), wherein
the diesel power pack  ( e.g., 20A, 25A, Fig. 1 of Rembach, 20A is a diesel engine and generator) Is configured to output variable-voltage direct current power ( [0011] if Rembach generator generates a variable voltage), diesel power pack ( 2, Fig. 2 of Li) is configured to step 
wherein an isolating contactor ( 1, Fig. 1of Goto) is connected between the supercapacitor ( 4, Fig. 1 of Goto) and the direct current chopper ( e.g., dc converter, Fig. 1of Goto) and is configured to provide overcurrent protection for the supercapacitor (e.g. overcurrent protection title of  Goto), and a second isolating contactor ( e.g., 213, Fig.  3 of Honda) is connected between the diesel power pack ( e.g., 10, Fig. 3 of Honda) and the direct current chopper ( e.g., 210, Fig. 3 of Honda), wherein the isolating contactor and the second isolating contactor can be controlled open or close on whether there is an overcurrent signal detected ( see Fig. 1 of Goto, open and close of the I1 for overcurrent protection) and also see abstract of Honda, configured the switch based on overcurrent signal).
However, the prior art of record fails to teach or suggest power flows bi-directionally between the supercapacitor and the traction inverter,  and the supercapacitor is connected in a main circuit consisting of the diesel power pack, the direct current chopper, the traction inverter connected to the traction motor, and the auxiliary inverter connected to the  train load in combination with other limitations of the claim.
Regard to claims 2-4, 7-8, they depend on claim 1.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 
					Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.